Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over Higuchi et al. (WO 2018/221336), Ikeda et al. (US 20200165497), Ikami et al. (US 20200148919), Kono et al. (US 20180371297), Xue et al. (CN 110964465), and Nishiyama et al. (US 7655106).
Higuchi discloses a PSA sheet that is a double-sided adhesive comprising a polyester substrate and an acrylic-based pressure sensitive adhesive that is formed from a composition including a solvent and cross-linking agent.  However, Higuchi is silent to the specific content of solvent and content of elements in order to achieve an adhesive having the properties that flow naturally at the thicknesses as claimed.  Ikeda discloses ethyl acetate as a solvent; however, Ikeda is silent to the claimed composition.  Ikami discloses a substrate thickness of 0.5 microns to 10 microns for ease of processing and handling.  Kono discloses an acrylate adhesive composition having the claimed crosslinker; however, Kono is silent to the composition as claimed.  Xue discloses a double layer adhesive having acrylate PSA layers disposed on both sides of substrate.  However, Xue is silent to the claimed composition.  Nishiyama discloses an ultrathin adhesive but is silent to the adhesive having the claimed composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783